ORDER
WHEREAS, the Board on Judicial Standards of the State of Minnesota and the Honorable Frederick R. Weddel, respondent, have entered into a stipulation, a copy of which is attached hereto and incorporated herein, and recommend the imposition of a reprimand or censure of Judge Weddel,
IT IS HEREBY ORDERED that the stipulation and proposed recommendation be, and the same are, approved and adopted and that, therefore, Judge Weddel is reprimanded pursuant to Rule 11a, Rules of Board on Judicial Standards. This sanction shall dispose of any and all allegations known to the Board as of this date.
In re Allegations Concerning the
Honorable Frederick R. Weddel
Board on Judicial Standards
File No. 86-52, 86-54 & 87-16
STIPULATION
BETWEEN THE BOARD ON
JUDICIAL STANDARDS OF THE STATE
OF MINNESOTA AND THE HONORABLE
FREDERICK R. WEDDEL
AND
RECOMMENDATION
OF THE BOARD ON JUDICIAL STANDARDS
TO THE SUPREME COURT
OF THE STATE OF MINNESOTA
Charges having been made against Honorable Frederick Weddel, who has responded both in person and in writing, and who is represented by counsel, Jack Nordby, the Board and Respondent have discussed the issues and join in the following stipulation:
1. Respondent understands the rules of the Board provide him with certain additional rights to hearing and review, which he freely hereby waives, with advice of counsel, subject to the Court’s acceptance of this Stipulation. If the Stipulation is not accepted Respondent retains those rights.
2. Respondent admits that he imposed a summary punishment by way of contempt on Paul Benshoof, an attorney, precipitously and in violation of the Canons 1, 2A, 3A(3) of the Code of Judicial Conduct.
That on May 23,1986, in a hearing in the Matter of the Welfare of a minor child in the Ninth Judicial District, County of Bel-trami, Court File JX-86-50138, Judge Frederick R. Weddel refused the request of Mr. Paul Benshoof, counsel for the father of the minor child, in the following way:
MR. BENSHOOF: Judge, Judge, can we approach the bench?
THE COURT: No.
MR. BENSHOOF: Judge, then I’m going to raise an objection here that the tone of your questioning—
THE COURT: The objection is denied, I’m going to continue.
MR. BENSHOOF: I want — Judge—
THE COURT: You will be quiet, Mr. Benshoof.
MR. BENSHOOF: Judge, I want my record to be—
THE COURT: Mr. Benshoof, you will be quiet.
MR. BENSHOOF: Your Honor, I have the right—
THE COURT: Mr. Benshoof, once more and you go to jail. You will be quiet.
MR. BENSHOOF: I have a right, your Honor, to place an objection—
THE COURT: Alright. Call the Sheriff, Mr. Benshoof is going to jail.
MR. BENSHOOF: Your Honor, I—
THE COURT: Call the Sheriff.
CLERK: Do you want this left on?
THE COURT: Leave it on, so if there is any—
*179MR. BENSHOOP: You don’t need to call the Sheriff, your Honor, I’ll go over—
THE COURT: Call the Sheriff now, you are going to be taken out of this courtroom by the Sheriff.
MR. BENSHOOF: Can I state my objection, your Honor?
THE COURT: I have told you not to say anything, Mr. Benshoof. You have insisted on saying something repeatedly after being warned that it would be contempt.
(There is silence in the courtroom.)
MR. BENSHOOP: May I ask, your Hon- or, what your sentence is going to be, because I have other matters, I have depositions this afternoon, I have other matters that will have to be attended to. We have a right to consider appealing whatever you are going to be doing to me, to the appellate court, so I would like to know what you are going to be doing.
THE COURT: I will tell you that when the Sheriff arrives.
(There is silence in the courtroom.)
(The Clerk has asked the Court about leaving the recorder on.)
THE COURT: Leave it on.
MR. BENSHOOF: Just for the Court’s information too, I have a client waiting for the deposition at 1:00 o’clock, there are attorneys coming up from the cities, that are going to be here for the deposition at 1:00 o’clock and I have to meet with my client before then to prepare for the depositions.
THE COURT: The record should show that it is now ten minutes to twelve. The jailer has arrived. Mr. Benshoof, for direct contempt of court, I am sentencing you to one hour and ten minutes in the County jail. This matter is recessed until 1:00 o’clock, in part, because we cannot proceed effectively without your presence. You are remanded to the custody of the Sheriff.
MR. BENSHOOP: Will you stay the appeal, your Honor, until — or stay the sentence—
THE COURT: You are remanded to the custody of the Sheriff. Court will stand adjourned until 1:00 o’clock.
3. That such statements were made in open court in the presence of counsel for the petitioner, Dave Goslee, Assistant County Attorney, counsel for the minor child, Patrick Hammers, counsel for the mother, Dennis Johnson, and the minor child. That such conduct by the Judge tended to bring the judiciary into disrespect to the embarrassment and humiliation of Mr. Paul Benshoof.
4. That Respondent, Judge Frederick Weddel, admits that he imposed summary punishment on this attorney for contempt although that he believes that the action was necessary at the time. Subsequently, he tendered an apology to Mr. Benshoof and now affirms his intention to exercise the contempt power in the future with greater restraint and after the most careful deliberation.
5. The Board and the Respondent, Frederick Weddel, jointly recommend imposition of a reprimand or censure of Judge Frederick Weddel pursuant to Rule 11A of the Rules of the Board on Judicial Standards and that this sanction shall dispose of all allegations of charges presently known to the Board upon acceptance by the Supreme Court of the State of Minnesota.
In Witness Whereof, the parties to this Stipulation have here unto set their hands this 2nd day of June, 1987.
(s) Wayne R. Farnberg
JUDGE WAYNE FARNBERG, CHAIRMAN BOARD ON JUDICIAL STANDARDS
(s) Frederick Weddel
JUDGE FREDERICK WEDDEL RESPONDENT
(s) Jack Nordby
JACK NORDBY, ATTORNEY FOR RESPONDENT